PCIJ_AB_75_PanevezysSaldutiskisRailway_EST_LTU_1938-06-30_ORD_01_PO_00_EN.txt. COUR PERMANENTE DE JUSTICE INTERNATIONALE

SERIE A/B
ARRETS, ORDONNANCES ET AVIS CONSULTATIFS

FASCICULE N° 75

AFFAIRE DU CHEMIN DE FER
PANEVEZYS-SALDUTISKIS

(EXCEPTIONS PRELIMINAIRES)

 

 

 

ORDONNANCE DU 30 JUIN 1938

1938

ORDER OF JUNE 30th, 1938

 

 

PERMANENT COURT OF INTERNATIONAL JUSTICE

SERIES A./B.
JUDGMENTS, ORDERS AND ADVISORY OPINIONS

FASCICULE No. 75

THE PANEVEZYS-SALDUTISKIS
RAILWAY CASE

(PRELIMINARY OBJECTIONS)

SOCIETE D’EDITIONS A. W. SIJTHOFF’S

LEYDE LEYDEN
A. W. SIJTHOFF PUBLISHING COMPANY
53

PERMANENT COURT OF INTERNATIONAL JUSTICE

ORDER MADE ON JUNE 30th, 1938. 1938.
June 30th,

—_ General List:

Nos 74 and 76.

JUDICIAL YEAR 1938.

THE PANEVEZYS-SALDUTISKIS
RAILWAY CASE

(PRELIMINARY OBJECTIONS)

Present: M. GUERRERO, President; Sir CECIL Hurst, Vice-Pre-
sident ; Count RosTworowskr, MM. FROMAGEOT,
DE BUSTAMANTE, ALTAMIRA, ANZILOTTI, URRUTIA,
NEGULESCO, Jhr. van EvsiNGa, MM. NaGaoka,
CHENG, DE VISSCHER, judges; MM. STRANDMAN and
RômERr'1s, judges ad hoc. v

The Permanent Court of International Justice,

composed as above,
after deliberation,

having regard to Articles 40 and 48 of the Statute of the Court,
having regard to Article 62 of the Rules of Court,

Makes the following Order :
AS REGARDS THE POSITION OF THE PROCEEDINGS :

Whereas, by an Application filed in the Registry of the Court
on November 2nd, 1937, the Estonian Government instituted
proceedings before the Court against the Lithuanian Govern-
ment regarding the rights claimed by the Esimene Juurdeveo
Raudteede Selts Venemaal Company over the Panevezys-Saldu-
tiskis railway ;

Whereas the Application was presented having regard to the
declarations of Estonia and Lithuania acceding to the Optional

4
A./B. 75.—-THE RAILWAY LINE PANEVEZYS-SALDUTISKIS 54

Clause of Article 36, paragraph 2, of the Statute of the Court ;

Whereas the Application prays the Court to adjudge and
declare :

ce

1. That the Lithuanian Government has wrongfully refused
to recognize the rights of the Esimene Juurdeveo Raudteede
Selis Venemaal Company, as owners and concessionaires of the
Panevezys-Saldutiskis railway line, and to compensate that
company for the illegal seizure and operation of this line.

2. That the Lithuanian Government is under an obligation
to make good the prejudice which has been thus sustained by
the Esimene Juurdeveo Raudieede Selis Venemaal Company,
and which is estimated, the proposals for a compromise made
by that company having been withdrawn, at the sum of
14,000,000 Gold Lits, plus interest at 6% per annum as from
January Ist, 1937.”

Whereas the Application was notified to the Lithuanian Govern-
ment on November 2nd, 1937 ;

Whereas the Court did not include on the Bench any judge
of the nationality of either of the Parties and the Estonian
and Lithuanian Governments, availing themselves of their
right under Article 31 of the Statute each to nominate a judge,
have nominated respectively in this capacity, the Estonian
Government, M. Otto Strandman, and the Lithuanian Govern-.
ment, M. Mykolas Rémer’is ;

Whereas, by an Order made on November 15th, 1937, the
President of the Court fixed the time-limits for the filing of
the Memorial, Counter-Memorial, Reply and Rejoinder ;

Whereas, within the time-limit thus fixed, the Estonian Govern-
ment filed its Memorial, in which it prayed the Court to adjudge
and declare :

6€

i. That the Lithuanian Government has wrongfully refused
to recognize the rights of the Esimene Juurdeveo Raudteede
Selis Venemaal Company, as owners and concessionaires of the
Panevezys-Saldutiskis railway line, and to compensate that
company for the illegal seizure and operation of this line.

2. That the Lithuanian Government is under an obligation
to make good the prejudice which has been thus sustained by
the Esimene Juurdeveo Raudteede Selts Venemaal Company and
which is estimated at I) the sum of 6,850,000 Gold Lits repre-
senting the value of the railway, plus II) the sum representing
the annual payments due for the operation of the line by the
Lithuanian authorities from the date of seizure to the date of
payment, the annual payments being reckoned at the uniform
rate of six per cent of the value of the railway fixed above.”

Whereas on March 15th, 1938, the date fixed for the filing
of the Counter-Memorial, the Lithuanian Government filed
preliminary objections accompanied by a Preliminary Counter-
Memorial ;

5
A./B. 75.—THE RAILWAY LINE PANEVEZYS-SALDUTISKIS 55

Whereas the Lithuanian Government raises two objections
to the claims of the Estonian Government, the first of these
objections being based ‘‘on the non-observance by the Esto-
nian Government of the rule. of international law to the effect
that a claim must be a national claim not only at the time of
its presentation, but also at the time when the injury was
suffered”, and the second ‘‘on the non-observance by the Esto-
nian Government of the rule of international law requiring
the exhaustion of the remedies afforded by municipal law”;
and submitted that the claims of the Estonian Government
could not be entertained ;

Whereas, under Article 62, paragraph 3, of the Rules, pro-
ceedings on the merits are suspended as the result of the filing
of the objections; whereas accordingly the President of the
Court fixed the time within which the Estonian Government
might present a written statement of its observations and sub-
missions in regard to the objections raised by the Lithuanian
Government ;

Whereas the Estonian Government, within the time-limit
thus fixed, filed its written observations and submissions praying
the Court to overrule the preliminary objections of the Lithua-
nian Government ;

Whereas, in the course of public sittings held on June 13th,
4th, 15th, 17th and 18th, 1938, the Court heard oral argu-
ments upon the said objections presented by M. André Man-
delstam, Agent, on behalf of Lithuania, and by Baron Boris
Nolde, Agent, on behalf of Estonia ;

Whereas the ‘submissions made in the documents of the writ-
ten proceedings were maintained by the Parties in the oral
proceedings ;

Whereas, in these circumstances, it is incumbent on the Court,
under Article 62, paragraph 5, of the Rules, either to give its
decision upon the objections or to join them to the merits ;

AS REGARDS THE PRELIMINARY OBJECTIONS :

Whereas the preliminary objections of the Lithuanian Govern-
ment aim at obtaining from the Court a decision that the
Estonian Government is not entitled in the present case to take
up the case of the Esimene Juurdeveo Raudteede Selis Venemaal
Company, nor to submit that case to the Court ;

Whereas the Estonian Government submits that the said
objections should be overruled, on the ground, firstly, that the
Lithuanian Government is not entitled to present these objec-
tions as preliminary objections and, alternatively, that they are
not well-founded ;

Whereas, at the present stage of the proceedings, a decision
cannot be taken either as to the preliminary character of the
objections or on the question whether they are well-founded ;

6
A./B. 75.—THE RAILWAY LINE PANEVEZYS-SALDUTISKIS 56

any such decision would raise questions of fact and law in
regard to which the Parties are in several respects in disagree-
ment and which are too closely linked to the merits for the
Court to adjudicate upon them at the present stage ;

Whereas, in view of the said disagreement between the Parties,
the Court must have exact information as to the legal conten-
tions respectively adduced by the Parties and the arguments
in support of these contentions ; |

Whereas, if it were now to pass upon these objections, the
Court would run the risk of adjudicating on questions which
appertain to the merits of the case or of prejudging their solution ;

Whereas the Court may order the joinder of preliminary
objections to the merits, whenever the interests of the good
administration of justice require it ;

Whereas, in view of these considerations, the objections
submitted by the Lithuanian Government should be joined to
the merits ; |

AS REGARDS THE FURTHER PROCEEDINGS :

Whereas under Article 62, paragraph 5, of the Rules, it is
incumbent on the Court, when it joins objections to the merits,
once more to fix time-limits for the further proceedings ; and
time-limits for the filing of the Counter-Memorial, Reply and
Rejoinder on the merits must therefore be fixed ;

THE Court:

(1) joins the objections raised by the Lithuanian Govern-
ment to the merits on the proceedings instituted by the Applica-
tion of the Estonian Government, filed with the Registry on
November 2nd, 1937, in order that it may adjudicate in one
and the same judgment upon these objections and, if need be,
on the merits;

(2) fixes as follows the time-limits for the filing of the subse-
quent documents :

(a) for the Counter-Memorial of the Lithuanian Government :
September ist, 1938;
(b) for the Reply of the Estonian Government : October 14th,
1938 ; ;
(c) for the Rejoinder of the Lithuanian Government : Novem-
ber 25th, 1938.
A./B. 75.—THE RAILWAY LINE PANEVEZYS-SALDUTISKIS 57

Done in French and English, the French text being authori-
tative, at the Peace Palace, The Hague, this thirtieth day of
June, one thousand nine hundred and thirty-eight, in three
copies, of which one will be placed in the archives of the Court
and the others will be transmitted to the Estonian and Lithua-
nian Governments respectively.

(Signed) J. G. GUERRERO,

President.

(Signed) J. Lopez OLrvAN,

Registrar.
